DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20180083961 to Lewis et al (“Lewis”) in view of US Patent No. 9323916 issued to Wu et al (“Wu”).
 	As per claim 1, Lewis discloses a method, comprising: receiving, by a first device associated with a first user account, an invitation to access content/devices associated 
sending, by the first device and to a server, a request for authorization to access the content/devices associated with the first user account on the second device associated with the second user account ("user device 11 0 can request permission to be authenticated to communicate with the display device from server 102", paragraph [0051]; "authentication of a user device to the display device can be based on a user account that is logged in on the user device", paragraph [0046], also see fig. 3 and associated texts, [0006], [0027]),
 the request corresponding to information included with the invitation ("user device 110 can transmit a request to be authenticated to server 102 that includes the token", paragraph [0051]; "In some implementations, the token can be transmitted in connection with the invitation message transmitted at block 306", paragraph [0050];"authentication of a user device to the display device can be based on a user account that is logged in on the user device ... the user account can be associated with any suitable service, such as a video sharing service, a social networking service, a 
receiving, by the first device and from the server, the authorization to access the content/devices associated with the first user account on the second device associated with the second user account ("At 312, server 102 can grant permission to user device 110 to communicate with the display device. For example, in some implementations, in response to receiving the token corresponding to the display device, server 102 can add user device 110 to the ACL. .. , server 102 can transmit any suitable message to user device 110 indicating that permission has been granted", paragraph [0052], also see fig. 3 and associated texts); and
accessing, based at least in part on the received authorization, the content associated with the first user account on the second device associated with the second user account ("receive, from a user device, a request to present a media content item on the display device. In some implementations, the request can include any suitable information and can be received in any suitable manner. For example, in some implementations, the request can include an identifier corresponding to a media content item stored on server 102. As another example, in some implementations, the request can be received via a selection of a media content item from an application or browser window presented on the user device ... process 400 can verify that the user device is included in the ACL stored at block 402. Note that, in some implementations, the requested content can be any suitable type of media content", paragraph [0059]; "authentication of a user device to the display device can be based on a user account that is logged in on the user device ... the user account can be associated with any 
Additionally Lewis disclose the user account can be associated with any suitable service, such as a video sharing service, a social networking service, a particular application executing on the user device, and/or any other suitable service.", paragraph  [0046]; however Lewis does not explicitly disclose however in the same field of endeavor, Wu discloses a first device associated with a first user account, an invitation to access content associated with the first user account on a second device associated with a second user account (4:38-67, also see fig. 3 and associated texts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lewis with the teaching of Wu by including the feature of access content and associated with a user account, in order for Lewis’s system to for securely authorizing access to media content from a first device to a second device. Access to content may be authorized by performing authentication from the first device. Information used for authentication (e.g. login information) is not shared with the second device. Instead, a token may be used to authenticate the second device. The authorization process may be done in a secure manner by sharing only the generated token with the second device. Authentication information may not be derived from the token, and accordingly, even if the second device is not secure or the token is exposed, authentication information remains secure (Wu, Abstract).      


As per claim 3, the combination of Lewis and Wu discloses the method of claim 1, wherein the invitation comprises a first ID associated with the first user account and a second ID associated with the second user account, an wherein the sending comprises sending the first ID and the second ID as part of the request for authorization  (Lewis, paragraph [0049]-[0050], the invitation message can indicate a name of and/or an identifier of the display device (e.g., "Living Room Television," and/or any other suitable name or identifier).-  indicating an identity of user device 110 to server 102.).

As per claim 4, the combination of Lewis and Wu discloses the method of claim 3, wherein the authorization comprises a token which includes the first ID and the second ID (Wu, 1:25-55). The motivation regarding the obviousness of claim 1 is also applied to claim 4. 

As per claim 5, the combination of Lewis and Wu discloses the method of claim 3, wherein the invitation further comprises a third ID associated with a home account, and wherein the sending further comprises sending the third ID as part of the request for authorization (Lewis, paragraph [0049], the invitation message can indicate a name 

 	As per claim 6, the combination of Lewis and Wu discloses the method of claim 1, wherein the second device is further associated with a home account corresponding to the second user account and the authorization provides for further access to the content associated with the first user account on one or more third devices associated with the home account (Lewis, paragraph [0049], [0046], the user account can be associated with any suitable service, such as a video sharing service, a social networking service, a particular application executing on the user device, and/or any other suitable service).

	As per claim 7, the combination of Lewis and Wu discloses the method of claim 1, further comprising: receiving, by the second device, an indication of the authorization; and providing, by the second device, the indication of the authorization to a second server which stores the content, the second server being configured to provide the content to the second device based on the indication of the authorization (Lewis, paragraphs [0046], [0058]-[0059], also see [0028]).

As per claim 8, the combination of Lewis and Wu discloses the method of claim 7, further comprising: receiving, by the server, a request to revoke the authorization to access the content; and sending an indication of the revocation to the second server (Lewis, paragraphs [0054], server 102 can remove user device 110).

As per claim 9, the combination of Lewis and Wu discloses the method of claim 9, wherein the request to revoke is received from a device associated with the first or second user account (Lewis, paragraph [0010], transmitting, to the server, a request to remove authentication permission for the second user device to the display device).

 	As per claim 10, the combination of Lewis and Wu discloses the method of claim 7, wherein the first user account is associated with a content library provided by the second server (Lewis, paragraphs [0058]-[0059]).

Claim 11-19, is/are rejected for similar reasons as stated above. 

As per claim 20, the combination of Lewis and Wu discloses the computer program product of claim 19, wherein the authorization comprises a token that is provided to a content server, and the content associated with the first user account is provided to the second device associated with the second user account by the content server based at least in part on the token (Lewis, paragraphs [0058]-[0059]). 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
	


b). US Patent Application No 20110265157 to Ryder el al., discloses this is directed to providing access to content stored on a local cloud. In particular, a device can direct a librarian service overseeing the operation of a local cloud to provide another device with access to content stored on the local cloud. The librarian service can generate credentials for the other device, and provide the credentials to the other device. Using the credentials, the other device can connect directly to the local cloud and access the content. In addition, the local cloud can validate the credentials of the other before providing access to the content. The credentials can include, for example, a key to install or load on the device. The librarian may not require, however, the user to 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497